Title: To James Madison from the Inhabitants of Steubenville, Ohio, 29 August 1812 (Abstract)
From: Steubenville, Ohio Inhabitants
To: Madison, James


29 August 1812. “The undersigned Committee of Safety & Correspondence, for this Town in the present critical situation of the Country, beg leave to represent to your Excellency—that on the recent alarm occasioned by information of the defection of Gen. Hull, and the surrender of his forces to the British & Indians, all the Troops that could be raised & armed in this & the adjacent counties, proceeded to Lake Erie, there to await orders. Five Companies were marched from this County militia, who, when assembled here were destitute of arms accoutrements, ammunition or provision. A part of them were supplied with the U. States arms that had previously been deposited in this Town, and for the residue arms were procured, either by impressment, with no legal right or justification other than arose out of the necessity of the case—or by voluntary surrender of the owners—some of which are very poor, and others absolutely unfit for use & improper to be placed in the hands of a soldier—what provision, ammunition, & camp equipage have been supplied, were procured in the same lawless way, except indeed voluntary donations which have been considerable. By such means aided by the indignation of all classes of people at the traiterous conduct of Hull & their love of country, a small force has been started northward, without half the conveniences due to an army & with provisions for but a few days. The individuals who have readily stepped forth with their donations of money & property, anticipate the approbation of your Excellency and of Administration, and expect that proper steps will be immediately taken, to compensate for the property, and to return the cash, which has been advanced. Should they be disappointed there will be less alacrity in the people on any future emergency, less confidence in the administration of government, & less zeal to avenge the wrongs of their country.
“The undersigned would also call the serious attention of your Excellency, to the precarious situation of those forces which are daily assembling on the shore of Erie. Poorly supplied with arms blankets, tents, ⟨arms &⟩ amunition, they cannot be subsisted unless the attention of the proper officer is immediately directed to the subject by Administration: the undersigned suggest this from a sincere desire that the United States’ forces may be at all times efficient & victorious.
“While addressing your Excellency the undersigned cannot refrain from noting, that our infant State and more particularly the northern section of it, in its present imminently dangerous situation, is almost entirely destitute of the means of defence. The Troops which have marched have drained the Country of arms of all kinds; and we have no extensive manufactory from which to furnish a supply—a small invading force might penetrate to the center of our state, with little or no opposition, scattering Desolation and death; and for no other earthly reasons than the total absence of the means of resistance. Should it be within the line of your Excellencies duty, the undersigned humbly solicit your attention to this subject, as one of the first importance to our infant settlements.
“Provisions in this section of our State, at this season of the year are scarce & difficult to be obtained in any considerable quantities, unless the expection of obtaining cash and a good price, gives a new spring to the exertions of the holder: but were a suitably authorized person plac⟨ed⟩ here with cash the time is nigh at hand when vast quantities might be procured with little delay.
“The undersigned feel diffident in making these representations to your Excellency but are prompted to it by an ardent desire for the prosperity of their fellow-citizens abroad in arms, or at home and the success of the national arms; and trust that your Excellency will bestow such attention upon them as in your opinion they are entitled to.”
